 



Exhibit 10.40
 
KB HOME,
Company,
THE EXISTING GUARANTORS PARTY HERETO,
Guarantors,
KB HOME LONE STAR INC.,
Additional Guarantor,
and
U.S. BANK NATIONAL ASSOCIATION,
Trustee

 
FIFTH SUPPLEMENTAL INDENTURE
 
Dated as of August 17, 2007
 

 



--------------------------------------------------------------------------------



 



     THIS FIFTH SUPPLEMENTAL INDENTURE (this “Fifth Supplemental Indenture”) is
dated as of August 17, 2007 and executed by and between KB HOME, a Delaware
corporation (the “Company”), the Existing Guarantors (as defined below), KB HOME
LONE STAR INC., a Texas corporation and an indirect wholly-owned subsidiary of
the Company (the “Additional Guarantor”), and U.S. Bank National Association, a
national banking association duly organized and existing under the laws of the
United States of America (successor in interest to SunTrust Bank), as Trustee
(the “Trustee”).
RECITALS:
     WHEREAS, the Company, the Existing Guarantors (other than KB Home Orlando
LLC, a Delaware limited liability company (“KB Orlando”)), KB HOME Lone Star LP,
a Texas limited partnership (“Lone Star LP”), and the Trustee have heretofore
executed and delivered an Indenture dated as of January 28, 2004 (the “Original
Indenture”), providing for the issuance by the Company from time to time of its
Securities (as defined in the Original Indenture), a First Supplemental
Indenture dated as of January 28, 2004 (the “First Supplemental Indenture”) and
a Second Supplemental Indenture dated as of June 30, 2004 (the “Second
Supplemental Indenture”);
     WHEREAS, the Company, the Existing Guarantors, Lone Star LP and the Trustee
have heretofore executed and delivered a Third Supplemental Indenture dated as
of May 1, 2006 (the “Third Supplemental Indenture”) and a Fourth Supplemental
Indenture dated as of November 9, 2006 (the “Fourth Supplemental Indenture”; the
Original Indenture, as amended and supplemented by the First Supplemental
Indenture, the Second Supplemental Indenture, the Third Supplemental Indenture,
the Fourth Supplemental Indenture, and this Fifth Supplemental Indenture, is
hereinafter called the “Indenture”, which term shall include the terms and
provisions of each series of Securities established from time to time pursuant
to Section 301 of the Original Indenture);
     WHEREAS, pursuant to Articles Two and Three of the Original Indenture, the
Company has established (i) by the First Supplemental Indenture, the form and
terms of a series of the Company’s Securities designated the “53/4% Senior Notes
due 2014” (the “2014 Notes”), (ii) by the Second Supplemental Indenture, the
form and terms of a series of the Company’s Securities designated the “6-3/8%
Senior Notes due 2011” (the “2011 Notes”), (iii) by an Officers’ Certificate and
Guarantors’ Officers’ Certificate, dated as of December 15, 2004, the form and
terms of a series of the Company’s Securities designated the “5-7/8% Senior
Notes due 2015” (the “2015 Notes”), (iv) by Officers’ Certificates and
Guarantors’ Officers’ Certificates, dated as of June 2, 2005 and June 27, 2005,
the form and terms of a series of the Company’s Securities designated the
“6-1/4% Senior Notes due 2015” (the “Second 2015 Notes”), and (v) by an
Officers’ Certificate and Guarantors’ Officers’ Certificate, dated as of
April 3, 2006, the form and terms of a series of the Company’s Securities
designated the “7-1/4% Senior Notes due 2018” (the “2018 Notes,” and together
with the 2014 Notes, the 2011 Notes, the 2015 Notes and the Second 2015 Notes,
the “Senior Notes”) (the Officers’ Certificates and Guarantors’ Officers’
Certificates referred to in clauses (iii), (iv) and (v) of this paragraph are
hereinafter called, together, the “Existing Certificates”);

- 1 -



--------------------------------------------------------------------------------



 



     WHEREAS, Lone Star LP, a Guarantor (as defined in the Original Indenture),
merged with and into the Additional Guarantor, with the Additional Guarantor as
the surviving entity;
     WHEREAS, concurrently with the execution and delivery of this Fifth
Supplemental Indenture, the Additional Guarantor is becoming a party to, and is
guaranteeing the obligations of the Company under that certain Revolving Loan
Agreement, dated as of November 22, 2005, as amended on October 10, 2006 and
December 12, 2006, between the Company, the banks party thereto, Bank of
America, N.A. as Administrative Agent, Citicorp North America, Inc. and JPMorgan
Chase Bank, N.A. as Co-Syndication Agents, Calyon New York Branch, Wachovia
Bank, N.A., Barclays Bank plc and The Royal Bank of Scotland plc as
Co-Documentation Agents and Banc of America Securities LLC and Citigroup Global
Markets Inc. as Joint Lead Arrangers and Joint Book Managers;
     WHEREAS, pursuant to Section 1614 of the Original Indenture, the Company,
the Existing Guarantors and the Additional Guarantor wish to amend and
supplement the Indenture to provide for the Additional Guarantor to become a
Guarantor under the Indenture and to guarantee the obligations of the Company
under the Indenture and the Securities (including, without limitation, the
Senior Notes) issued thereunder from time to time and any Coupons appertaining
thereto, and otherwise to modify the Indenture on the terms set forth in this
Fifth Supplemental Indenture; and
     WHEREAS, the Company has instructed the Trustee to execute and deliver this
Fifth Supplemental Indenture pursuant to Sections 901(1) and 901(10) of the
Original Indenture, and all requirements necessary to make this Fifth
Supplemental Indenture a valid instrument in accordance with its terms have been
performed and the execution and delivery of this Fifth Supplemental Indenture
have been duly authorized in all respects by the Company, each of the Existing
Guarantors and the Additional Guarantor.
     NOW, THEREFORE, for and in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, the Existing Guarantors, the Additional Guarantor and
the Trustee mutually covenant and agree for the equal and proportionate benefit
of the Holders (as defined in the Original Indenture) of the Securities or any
series thereof and any Coupons, as follows:
     SECTION 1. Definitions.
          (a) Terms used herein and not defined herein have the meanings
ascribed to such terms in the Original Indenture.
          (b) As used in this Fifth Supplemental Indenture, the terms “2011
Notes,” “2014 Notes,” “2015 Notes,” “Second 2015 Notes,” “2018 Notes,”
“Additional Guarantor,” “Existing Certificates,” “First Supplemental Indenture,”
“Original Indenture,” “Second Supplemental Indenture,” “Third Supplemental
Indenture,” “Fourth Supplemental Indenture,” “Senior Notes,” “Fifth Supplemental
Indenture” and “Lone Star LP” have the meanings specified in the recitals hereto
and in the paragraph preceding such recitals; and the term “Existing Guarantors”
means KB HOME Coastal Inc., KB HOME Sacramento Inc., KB HOME South Bay

- 2 -



--------------------------------------------------------------------------------



 




Inc. and KB HOME Greater Los Angeles Inc., each a California corporation, KB
HOME Phoenix Inc., an Arizona corporation, KB HOME Nevada Inc., a Nevada
corporation, KB HOME Colorado Inc., a Colorado corporation, and KB Orlando.
     SECTION 2. Guarantee. The parties hereto covenant and agree that, from and
after the date of this Fifth Supplemental Indenture:
          (a) the Additional Guarantor shall be a Guarantor under the Original
Indenture, the First Supplemental Indenture, Second Supplemental Indenture,
Third Supplemental Indenture and Fourth Supplemental Indenture as if the
Additional Guarantor were an original signatory to each such document and an
original Guarantor named therein;
          (b) without limitation to the other provisions of this Section 2, the
Additional Guarantor shall be a Guarantor under the Indenture with respect to
all of the Securities issued and outstanding thereunder from time to time
(including, without limitation, the Senior Notes) and any Coupons appertaining
thereto on and subject to the terms and provisions of the Indenture (including,
without limitation, the terms and provisions of the Existing Certificates);
          (c) without limitation to the other provisions of this Section 2, the
Additional Guarantor agrees that each of the Original Indenture, the First
Supplemental Indenture, the Second Supplemental Indenture, the Third
Supplemental Indenture and the Fourth Supplemental Indenture constitutes a valid
and binding obligation of the Additional Guarantor, enforceable against the
Additional Guarantor in accordance with its terms; and
          (d) without limitation to the other provisions of this Section 2, the
Additional Guarantor agrees to perform and to comply with all of the covenants
and agreements of a Guarantor in the Original Indenture, the First Supplemental
Indenture, the Second Supplemental Indenture, the Third Supplemental Indenture,
the Fourth Supplemental Indenture and each of the Existing Certificates, in each
case as if the Additional Guarantor were an original signatory thereto and an
original Guarantor named therein.
          (e) without limitation to the other provisions of this Section 2, Lone
Star LP hereby assumes the due and punctual performance and observation of every
obligation in the Indenture (including, without limitation, the terms of the
Existing Certificates), including without limitation its Guarantee, on the part
of the Additional Guarantor to be performed or observed.
          (f) without limitation to the other provisions of this Section 2, the
Existing Guarantors hereby affirm their Guarantees and obligations under the
Indenture.
     SECTION 3. Governing Law; Fifth Supplemental Indenture. This Fifth
Supplemental Indenture shall be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made or instruments
entered into and, in each case, performed in said State. The terms and
conditions of this Fifth Supplemental Indenture shall be, and be deemed to be,
part of the terms and conditions of the Indenture for any and all purposes.
Other than as amended and supplemented by this Fifth Supplemental Indenture, the
Original Indenture, as amended and supplemented by the First Supplemental
Indenture, the Second Supplemental

- 3 -



--------------------------------------------------------------------------------



 



Indenture, the Third Supplemental Indenture and the Fourth Supplemental
Indenture is in all respects ratified and confirmed.
     SECTION 4. Acceptance by Trustee. Subject to Section 7 hereof, the Trustee
hereby accepts this Fifth Supplemental Indenture and agrees to perform the same
upon the terms and conditions set forth in the Original Indenture, as amended
and supplemented by the First Supplemental Indenture, the Second Supplemental
Indenture, the Third Supplemental Indenture and the Fourth Supplemental
Indenture.
     SECTION 5. Counterparts. This Fifth Supplemental Indenture may be executed
in two or more counterparts, each of which shall constitute an original, but all
of which when taken together shall constitute but one instrument.
     SECTION 6. Headings. The headings of this Fifth Supplemental Indenture are
for reference only and shall not limit or otherwise affect the meaning hereof.
     SECTION 7. Trustee Not Responsible for Recitals. The recitals herein
contained are made by the Company, the Existing Guarantors and the Additional
Guarantor and not by the Trustee, and the Trustee assumes no responsibility for
the correctness thereof. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Fifth
Supplemental Indenture, except as to its validity with respect to the Trustee.
     SECTION 8. Separability. In case any one or more of the provisions
contained in this Fifth Supplemental Indenture shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not, to the fullest extent permitted by law, in any way
be affected or impaired thereby.
[Signature Page Follows.]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fifth Supplemental
Indenture to be duly executed, and their respective seals to be hereunto
affixed, all as of the day and year first above written.

          “Company”:  KB HOME
      By:   /s/ Kelly Masuda         Kelly Masuda        Senior Vice President,
Treasurer     

     
[SEAL]
   
 
   
Attest:
   
 
   
/s/ Tony Richelieu
 
Tony Richelieu
   
Assistant Corporate Secretary
   

          “Existing Guarantors”:   KB HOME PHOENIX INC., an Arizona corporation
      By:   /s/ William R. Hollinger         William R. Hollinger        Vice
President     

     
[SEAL]
   
 
   
Attest:
   
 
   
/s/ Tony Richelieu
 
Tony Richelieu
   
Secretary
   

 



--------------------------------------------------------------------------------



 



            KB HOME COASTAL INC., a California corporation
      By:   /s/ William R. Hollinger         William R. Hollinger        Vice
President     

     
[SEAL]
   
 
   
Attest:
   
 
   
/s/ Tony Richelieu
 
Tony Richelieu
   
Secretary
   

            KB HOME SOUTH BAY INC., a California corporation
      By:   /s/ William R. Hollinger         William R. Hollinger        Vice
President     

     
[SEAL]
   
 
   
Attest:
   
 
   
/s/ Tony Richelieu
 
Tony Richelieu
   
Secretary
   

 



--------------------------------------------------------------------------------



 



            KB HOME GREATER LOS ANGELES INC., a California corporation
      By:   /s/ William R. Hollinger         William R. Hollinger        Vice
President     

     
[SEAL]
   
 
   
Attest:
   
 
   
/s/ Tony Richelieu
 
Tony Richelieu
   
Secretary
   

            KB HOME COLORADO INC., a Colorado corporation
      By:   /s/ William R. Hollinger         William R. Hollinger        Vice
President     

     
[SEAL]
   
 
   
Attest:
   
 
   
/s/ Tony Richelieu
 
Tony Richelieu
   
Secretary
   

 



--------------------------------------------------------------------------------



 



                  KB HOME NEVADA INC., a Nevada corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           
 
                KB HOME ORLANDO LLC, a Delaware limited liability company    
 
           
 
  By:   KB HOME FLORIDA LLC, a Delaware limited liability company,    
 
      Its sole member    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           

 



--------------------------------------------------------------------------------



 



                  KB HOME SACRAMENTO INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger    
 
           
 
      William R. Hollinger    
 
      Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           
 
            “Additional Guarantor”:   KB HOME LONE STAR INC., a Texas
corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President, Chief Financial Officer and    
 
      Assistant Secretary    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           

 



--------------------------------------------------------------------------------



 



              “Trustee”:   U.S. BANK NATIONAL ASSOCIATION, as Trustee    
 
           
 
  By:   /s/ Muriel Shaw    
 
           
 
      Name: Muriel Shaw
Title: Assistant Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Felicia H. Powell
 
Name: Felicia H. Powell
           
Title: Assistant Vice President
           

 